Citation Nr: 0029691	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  99-09 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include lumbar spondylosis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel



INTRODUCTION

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the benefits sought on appeal.  
The veteran served on active service from November 1961 to 
September 1969, September 1990 to December 1990, May 1994 to 
September 1994, and January 1996 to October 1996.

In addition, as the Board finds that further development is 
necessary with respect to the claim of service connection for 
low back disorder, to include lumbar spondylosis, that issue 
will be addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  In a March 1995 decision letter, the veteran was denied 
service connection for PTSD; this decision is final.

2.  The evidence associated with the claims folders since the 
March 1995 decision letter, when considered alone or in 
conjunction with all of the evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of service 
connection for PTSD. 


CONCLUSIONS OF LAW

1.  The March 1995 decision letter is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(1999).

2.  The appellant has submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
PTSD, and the claim is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that, following the 
March 1995 decision letter denying the veteran service 
connection for PTSD, a November 1998 rating decision denied 
the veteran's claim on the merits and did not determine 
whether new and material evidence had been submitted to 
reopen the previously denied claim.  However, as the Board is 
required to determine whether new and material evidence has 
been submitted subsequent to that final decision, see Barnett 
v. Brown, 83 F.3d. 1380 (Fed Cri. 1996); McGinnis v. Brown, 4 
Vet. App. 239 (1993), the Board will address the issue as set 
forth on the title page of this decision.  

With respect to the applicable law, the law grants a period 
of one year from the date of the notice of the result of the 
initial determination for the filing of a notice of 
disagreement; otherwise, that decision becomes final and is 
not subject to revision in the absence of new and material 
evidence or clear and unmistakable error.  See 38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104, 3.105(a) (1999).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim 
will be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

In this case, in a March 1995 decision letter, the veteran 
was denied service connection for PTSD on the grounds that he 
had not submitted statements relating any in-service 
stressors to his PTSD.  Subsequently, in a November 1998 
rating decision, the veteran was once again denied service 
connection for PTSD on the grounds that he had failed to 
provide verifiable stressor information.  With respect to the 
March 1995 decision letter, the veteran was notified of this 
denial and of his appellate rights, but failed to timely 
appeal the decision letter.  As such, the March 1995 decision 
letter is final as outlined in 38 U.S.C.A. § 7105 (West 
1991), and consequently, the veteran's claim may only be 
reopened if new and material evidence is submitted.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (1999).

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In Elkins v. West 12, Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held that 
the two-step process set out in Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991), for reopening claims became a three-
step process under the Federal Circuit's holding in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998):  the Secretary must 
first determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  See Elkins, 12 Vet. 
App. at 218-219.

However, recent changes in the law have re-written 
38 U.S.C.A. § 5107 and have eliminated the well grounded 
requirement.  Additionally, the VA's duty to assist has been 
amplified, including the provision of affording a claimant 
the benefit of a medical examination, unless no reasonable 
possibility exists that such assistance would aid in the 
establishment of entitlement.  See Floyd D. Spence National 
Defense Authorization Act for FY 2001, Pub. L. No. 106-398, § 
1611 (2000) (to be codified at 38 U.S.C.A. § 5107(a)).

With respect to the medical evidence, since the March 1995 
final adjudication, the additional evidence in the file which 
is related to the issue on appeal includes a May 1995 VA 
examination report which indicates the veteran's diagnosis 
was PTSD with major depression.  This examination report 
notes that the veteran reported a history of two tours in 
Vietnam between 1967 to 1969, and that he served in the 
demilitarized zone (Air Defense Artillery) between 1967 to 
1968 and was shot at on a daily basis.  The examination 
report also indicates the veteran reported he served between 
1968 and 1969 at Phan Ray as a Supply Sargent, but was later 
switched to a force reconnaissance unit, which was also shot 
at on a daily basis.  Additionally, the veteran reported that 
he was admitted for one week to a psychiatric unit at the 
Walter Reed Hospital in October 1991 but was never prescribed 
any medication, as well as that he had a subsequent nervous 
breakdown in September 1994 upon his return from Europe with 
Operation Retro.

Furthermore, a June 1998 VA examination report diagnosed the 
veteran with PTSD and described three additional in-service 
stressors.  Specifically, the first stressor reported 
occurred while the veteran served as a Supply Clerk and 
Cannoneer in Vietnam.  He was supposed to be in a convoy, but 
was told to stay behind on the base camp.  The convoy was hit 
by Vietcong rockets and people were killed.  At that time, he 
was asked to go through the killed soldiers' bunks and 
catalog their belongings.  At present, he feels upset every 
time he thinks of the event.  The second reported stressor 
was that, while at Dong Ha Air Base, he saw about 50 body 
bags lined up on the street, and he had to step over the body 
bags to walk to the street.  He now remembers a feeling of 
awe and numbing at that time.  Thirdly, the veteran reported 
that during his second tour in Vietnam, he was stationed as a 
noncommissioned officer in charge of a communications site on 
the top of a mountain in Southern Vietnam near Phan Thiet.  
He further reported that they were under daily sniper fire by 
the Vietcong with small arms from the next mountain about 600 
yards away, and that he was shot at while shaving at one 
time, which scared him and angered him as he felt the round 
go by his head missing him by inches.

Lastly, in the May 1999 substantive appeal, the veteran 
indicated that, during his first tour in Vietnam, he served 
as a radio telephone operator (RTO) and driver in Dong Ha.  
He also reported that during his second tour he served as a 
Supply Sergeant/Clerk at Phan Rang, but ended on top of a 
communications site at "Nue Ta Dam" where they were shot at 
daily; however, no temporary duty assignment (TDY) order was 
issued.  In this respect, the Board notes that the veteran's 
DA 2-1 shows that he served in the U.S. Army Pacific from 
February 1966 to March 1967 as Prime Mover Driver for Battery 
A, First Battalion, 44th Artillery; and that he served from 
June 1967 to August 1967 as a Machine Gunner and Gunner for 
Battery E, 41st Artillery 38 with D4 Battalion, 60th Artillery 
and Battery D, 4th Battalion, 60th Artillery.  Additionally, 
the DA 2-1 shows the veteran served from February 1969 to 
September 1969 as armorer for the Headquarters and 
Headquarters Battery, 5th Battalion, 27th Artillery of the 
U.S. Army Pacific.

After a review of the record, the Board finds that the 
evidence, as set forth above, is sufficient to reopen the 
claim in this case.  As noted above, the veteran was 
initially denied service connection on a direct basis in a 
March 1995 decision letter on that grounds that the veteran 
had not submitted evidence/reports of any in-service 
stressors.  However, at present, the Board finds that the 
additional medical evidence submitted since the March 1995 
decision letter includes additional reported stressors which 
the RO has not yet attempted to verify.  As noted in Hodge, 
"the ability of the Board to render a fair, or apparently 
fair, decision may depend on the veteran's ability to ensure 
the Board has all potentially relevant evidence before it," 
and the Federal Circuit stated further, that some new 
evidence may "contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge, 155 F.3d at 
1363.  Therefore, the Board finds that the evidence submitted 
since the last prior final decision in March 1995 satisfies 
this requirement.

Based on the foregoing, the Board finds that some of the 
recently submitted evidence warrants a reopening of the 
veteran's claim in that such evidence was not previously 
submitted to agency decisionmakers, bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  The Board finds that such evidence 
contributes to a complete evidentiary record for the 
evaluation of the veteran's claim.  Thus, this evidence is 
"new and material" as contemplated by law, and provides a 
basis to reopen the veteran's claim of service connection for 
PTSD.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

Having reopened the veteran's claim of service connection for 
PTSD and upon a de novo review of the veteran's claim, the 
Board notes that, although the record continues to be devoid 
of credible supporting evidence that the claimed in-service 
stressors actually occurred in service, the record tends to 
link the veteran's service to his current diagnosis of PTSD 
and the additional reported stressors which the RO has not 
yet attempted to verify.  The additional reported stressors, 
including the stressors in the May 1995 and June 1998 VA 
examination reports, and the May 1999 Substantive Appeal, 
tend to substantiate the veteran's claims of entitlement to 
service connection for PTSD.  See generally, Cohen v. Brown, 
10 Vet. App. 128, 137 (1997) (citations omitted).  However, 
as the Board deems that additional development is necessary 
prior to final adjudication on the merits, the veteran's 
claim is remanded to the RO for such development.


ORDER

New and material evidence having been submitted, the claim of 
service connection for PTSD is reopened; the appeal is 
granted to this extent only.


REMAND

The veteran is currently seeking service connection for a low 
back disorder, to include lumbar spondylosis.  Generally, 
service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  Additionally, a veteran who served during a period 
of war or during peacetime service after December 31, 1946, 
is presumed in sound condition except for defects noted when 
examined and accepted for service.  38 U.S.C.A. § 1111, 1137 
(West 1991).  Clear and unmistakable evidence that the 
disability existed prior to service will rebut this 
presumption.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 
3.304(b) (1999).  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that intermittent or temporary flare-ups of a pre-existing 
injury or disease during service do not constitute 
aggravation.  Rather, the underlying condition must have 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Service connection may also be allowed on a presumptive basis 
for certain chronic diseases, such as arthritis, if 
manifested to a compensable degree within a one year period 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  In addition, 
if a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumption period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent. 

Lastly, in cases in which the veteran engaged in combat with 
the enemy during a period of war, satisfactory lay evidence 
will be accepted as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred, if 
consistent with the circumstances, conditions or hardships of 
such service.  See 38 U.S.C.A. § 1154(b).  However, the 
special consideration given to combat veterans only deals 
with the question of whether a particular disease or injury 
was incurred in or aggravated by service.  These provisions 
do not address the other two elements required for a service 
connected disability, namely a current diagnosis and a nexus 
to service.  Both of these elements require competent medical 
expertise.  See Caluza v. Brown, 7 Vet. App. 498 (1995); 
Fluker v. Brown, 5 Vet. App. 296, 299 (1993); Moray v. Brown, 
5 Vet. App. 211, 214 (1993); Cox v. Brown, 5 Vet. App. 93, 95 
(1993); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In this regard, the veteran's service records do not show 
that he has been awarded a combat-related award or decoration 
during his service.  However, the veteran's DA 2-1 shows that 
he served in the U.S. Army Pacific from February 1966 to 
March 1967 as Prime Mover Driver for Battery A, First 
Battalion, 44th Artillery; and that he served from June 1967 
to August 1967 as a Machine Gunner and Gunner for Battery E, 
41st Artillery 38 with D4 Battalion, 60th Artillery and 
Battery D, 4th Battalion, 60th Artillery.  Additionally, the 
DA 2-1 shows the veteran served from February 1969 to 
September 1969 as armorer for the Headquarters and 
Headquarters Battery, 5th Battalion, 27th Artillery of the 
U.S. Army Pacific.

Nevertheless, the Board finds that the present record does 
not show that the veteran himself actually engaged in combat 
against the enemy during his service.  However, even assuming 
that he did and accepting his lay testimony or statements as 
conclusive evidence of any claimed medical symptoms or 
injuries incurred during combat, see 38 U.S.C.A. § 1154(b), 
the veteran must still show, via competent medical expertise, 
that the claimed low back disorder, to include lumbar 
spondylosis, was incurred in or aggravated in service.

With respect to the evidence of record, service department 
records contain November 1990 notations indicating the 
veteran complained of mechanical low back pain, and was 
ordered to stay away from running, jumping, doing push-ups 
and sit-ups, heavy lifting or climbing.  Additionally, the 
service department records contain December 1990 medical 
notations showing that he was admitted to the Kenner Army 
Community Hospital in November 1990 with complaints of upper 
and lower back pain.  He had been seen by Orthopedic Services 
in the past and also had a long history of back problems, 
mechanical in nature.  The December 1990 notations further 
indicated that the veteran believed that moving furniture in 
his barracks aggravated his back.  And, upon examination, he 
was found to have mild tenderness to palpation of the 
paraspinous muscle at L5-S1.  X-rays showed lumbosacral 
trophism and thoracic spondylosis compatible with mild 
degenerative joint disease.  

The service department records also contain a March 1991 DA 
form 2173 (Statement of Medical Examination and Duty Status) 
indicating that the veteran was treated at the Kenner Army 
Community Hospital in November 1990, and that he was found to 
have developed sharp pain in the back approximately three 
days after moving military furniture in his barracks.  His 
disorder was characterized as an injury incurred in the line 
of duty, and his diagnosis was thoracolumbar spondylosis.  
More importantly, the DA form 2173 notes the veteran's back 
problem was an "EPTS [existed prior to service] service 
aggravated condition."

An October 1991 VA examination report shows the veteran was 
diagnosed with chronic recurrent lumbosacral discomfort 
without a history or clinical evidence of neurological 
impairment.  And, x-rays showed tiny anterosuperior marginal 
osteophytes at L3-L5 and little lipping elsewhere.

Additionally, April 1994 medical notations contained within 
the service department records indicate the veteran was 
treated at Rehabilitation Medicine Services for extreme 
myofascial pain/dysfunction of virtually the entire spine and 
both lower legs.  June 1994 medical notations show a 
diagnosis of myofascial/mechanical back pain rhomboids to 
lumbar.  July 1994 notations indicate the veteran's original 
back injury was sustained in 1990 while lifting while in the 
line of duty, and he was diagnosed with chronic low back 
pain--exacerbation.  And, July 1995 medical notations include 
a diagnosis of history of thoracic spondylosis. 

Furthermore, a June 1998 radiology report shows spurs arising 
from L3, L4 and L5, and minimal degenerative joint disease 
changes involving facet joints.  Lastly, a June 1998 VA 
examination report indicates the veteran had a moderate 
amount of extending paracervical and paraspinal spasms 
starting in the mid thoracic area and extending into the 
lumbar region, and lower back discomfort to percussion less 
noticeable in the lumbar region than in the upper thoracic 
spine.  He also had 2+ tenderness to even light touch in the 
upper lumbar and lower thoracic area, and decreased range of 
motion of the lumbar spine with pain on forward flexion.  No 
sciatic notch tenderness or neurological abnormalities were 
noted, but x-rays revealed mild degenerative disc disease at 
L4-L5, L5-S1 with a slight apex left scoliosis probably 
secondary to muscle spasm.

After a review of the evidence relevant to the claim of 
entitlement to service connection for a low back disorder, to 
include lumbar spondylosis, the Board is not satisfied that 
all relevant facts have been properly and sufficiently 
developed.  As such the veteran's case must be remanded to 
the RO for additional development.  See Floyd D. Spence 
National Defense Authorization Act for FY 2001, Pub. L. No. 
106-398, § 1611 (2000) (to be codified at 38 U.S.C.A. § 
5107(a)).

Specifically, the Board is not satisfied that a medical 
opinion regarding the etiology, or the lack thereof, of the 
veteran's low back disorder, to include lumbar spondylosis, 
which is based on a review of all of the relevant and 
available evidence, has been obtained/submitted.  And, if the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, in order to afford the veteran due process of 
law, additional development of the record is necessary prior 
to a review of the merits of the veteran's claim of service 
connection for a low back disorder.  

With respect to the claim of service connection for PTSD, the 
Board is also not satisfied that all relevant facts have been 
properly and sufficiently developed.  As such the veteran's 
case must be remanded to the RO for additional development 
regarding this issue.  See Floyd D. Spence National Defense 
Authorization Act for FY 2001, Pub. L. No. 106-398, § 1611 
(2000) (to be codified at 38 U.S.C.A. § 5107(a)).

With respect to the claim of service connection for PTSD, the 
evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 3.304(f); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, the VA 
determines either that the veteran did not engage in combat 
with the enemy or that the veteran did engage in combat, but 
that the alleged stressor is not combat related, the 
veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other evidence 
which corroborate the veteran's testimony or statements.  See 
Zarycki, 6 Vet. App. 98; Doran v. Brown, 10 Vet. App. 283 
(1994).

In this respect, as discussed above, the veteran's DA 2-1 
shows that he served in the U.S. Army Pacific from February 
1966 to March 1967 as Prime Mover Driver for Battery A, First 
Battalion, 44th Artillery; and that he served from June 1967 
to August 1967 as a Machine Gunner and Gunner for Battery E, 
41st Artillery 38 with D4 Battalion, 60th Artillery and 
Battery D, 4th Battalion, 60th Artillery.  Additionally, the 
DA 2-1 shows the veteran served from February 1969 to 
September 1969 as armorer for the Headquarters and 
Headquarters Battery, 5th Battalion, 27th Artillery of the 
U.S. Army Pacific.  However, the current record is devoid of 
any indication, such as service awards, medals or 
commendations, that the veteran himself was in combat during 
service.  In this regard, the Board notes that the veteran 
has reported that he is a combat veteran as his various 
units/battalions engaged in combat.  However, even assuming 
that the veteran's units engaged in combat, the fact that an 
individual was in a unit which presumably engaged in combat 
does not necessarily show that the veteran himself engaged in 
combat.  Nevertheless, evidence showing unit combat may be 
utilized in determining, as part of the overall record , 
whether or not the individual was in combat.  At present, the 
Board finds that, since the evidence of record does not show 
that the veteran himself or his units engaged in combat with 
the enemy, the veteran's lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged 
stressors.  See Zarycki, 6 Vet. App. 98; Doran v. Brown, 10 
Vet. App. 283 (1994).

With respect to the additional stressors reported by the 
veteran, the Board finds that the May 1995 and June 1998 VA 
examination reports, as described in detail above, contain 
stressors which the veteran reports are related to his 
diagnosis of PTSD.  Additionally, the May 1999 Substantive 
appeal contains further information regarding his stressors.  
Given that the RO has failed to attempt to verify the claimed 
stressor(s), the Board finds that the present record does not 
contain a confirmed diagnosis of PTSD which is related to any 
specific traumatic event which has been verified.  In this 
respect, the law indicates that any diagnosis of PTSD must be 
based on a stressor history which has been verified.  
38 C.F.R. § 3.304(f).  As such, it is necessary that the 
veteran's stressor(s) be verified, as well as that the 
veteran be provided a new examination where the examiner has 
an accurate, verified history of the veteran's military 
service.  See West v. Brown, 7 Vet. App. 70, 78 (1994) 
(holding that an examination based on a questionable history 
is inadequate for rating purposes).

When determining the sufficiency of the claimed in-service 
stressors reported by the veteran, the Board notes that it is 
no longer necessary that the stressor be "outside the range 
of usual human experience" and be "markedly distressing to 
anyone," as required by the Diagnostic and Statistical 
Manual of Mental Disorders, Third Edition, revised (DSM-III).  
However, the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV), still requires that 
a person have been "exposed to a traumatic event" in which 
"the person experienced, witnessed, or was confronted with 
an event or events that involved actual or threatened death 
or serious injury, or a threat to the physical integrity of 
self or other" and "the person's response [must have] 
involved intense fear, helplessness, or horror."  See 
38 C.F.R. §§ 4.125-4.132 (1996); See also Cohen v. Brown, 10 
Vet. App. 128, 141-142 (1997). 

Where "there has been an 'unequivocal' diagnosis of PTSD by 
mental health professionals, the adjudicators must presume 
that the diagnosis was made in accordance with the applicable 
DSM criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Cohen, 10 Vet. 
App. at 153.  Therefore, in cases where an adjudicator has 
determined that a diagnosis of PTSD is unsupported by the 
facts or findings, he or she may not make such a finding 
without adequate supporting medical evidence.  The only 
proper course in such a situation is to note the potential 
deficiencies (e.g., inadequacy of stressors or 
symptomatology), and request a further examination taking 
these factors into consideration.  See Cohen, 10 Vet. App. at 
140, citing Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
38 C.F.R. § 4.126 (1998). 

Therefore, in light of the foregoing, and in order to fairly 
and fully adjudicate the veteran's claim, the case is 
REMANDED to the RO for the following action:

1.  The veteran should be afforded a VA 
examination with an appropriate 
specialist for the purpose of 
determining whether there is a causal 
relationship between his current low 
back disorder, including any lumbar 
spondylosis, and his service.  All 
indicated studies should be performed, 
and the claims folder must be made 
available to the examiner for review.  
The examiner should review all 
pertinent records in the veteran's 
claims file, including the service 
medical records and the service 
department records.  The examiner must 
then provide an opinion as to whether 
it is at least as likely as not that 
the veteran's pre-service low back 
disorder was permanently aggravated 
during his service; and if so, whether 
it is at least as likely as not that 
such permanent aggravation is related 
to the veteran's current low back 
disorder, including any lumbar 
spondylosis.  In addition, the examiner 
must provide an opinion as to whether 
it is at least as likely as not that 
any in-service increase in disability 
is due to the natural progress of the 
disease.  The examiner must include the 
complete rationale for all opinions and 
conclusions expressed. 

2.  The RO should request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the alleged in-service 
stressors, including but not limited to 
the stressors reported in the May 1995 
and June 1998 VA examination reports 
and in the May 1999 Substantive Appeal 
described above.  The veteran should be 
asked to provide specific details of 
the claimed stressful events during 
service, such as the dates, locations, 
detailed descriptions of events, units 
involved, names of casualties, and 
identifying information concerning any 
other individuals involved in the 
events, including their names, ranks, 
units of assignment, or any other 
identifying details.  The veteran must 
be advised that this information is 
vitally necessary to obtain supportive 
evidence of the stressful events and 
that he must be as specific as possible 
because without such details an 
adequate search for verifying 
information cannot be conducted.

3.  With any additional evidence 
obtained from the veteran as requested 
in paragraph 2, coupled with the 
additionally described stressors in the 
May 1995 and June 1998 VA examination 
reports, and in the May 1999 
Substantive Appeal, the RO should 
review the file and prepare a summary 
of all the claimed stressors.  This 
summary must be prepared whether or not 
the veteran provides an additional 
statement, as requested in paragraph 2.  
This summary and a copy of the 
veteran's DD-214s, DA-2-1 and DA-20, 
and all associated service documents 
should be sent to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, Virginia  22150.  The 
USASCRUR should be provided with a copy 
of any information obtained above, and 
should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors.

4.  The RO should request the USASCRUR 
to furnish the unit history for any 
units to which the veteran was assigned 
while in Vietnam, and any morning 
reports for the same period(s) of time 
discussing the veteran and/or any of 
his reported stressors, as per the 
summary of stressors in paragraph 3. 

5.  Following the receipt of a response 
from the USASCRUR, the RO should 
prepare a report detailing the nature 
of any stressor which it has determined 
is established by the record.  If no 
stressor has been verified, the RO 
should so state in its report.  This 
report is then to be added to the 
claims folder.

6.  After completing the above actions 
the veteran should be afforded a 
psychiatric examination to determine 
the diagnosis of any and all 
psychiatric disorders which may be 
present.  All indicated studies, tests 
and evaluations deemed necessary should 
be performed, but should include 
psychological testing including PTSD 
sub scales.  Regarding the claim for 
PTSD, the RO must provide the examiner 
the summary of any verified stressors 
described above, and the examiner must 
be instructed that only these events 
may be considered for the purpose of 
determining whether exposure to an in-
service stressor has resulted in the 
current psychiatric symptoms.  The 
examiner should also determine whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should 
comment upon the link between the 
current symptomatology and one or more 
of the in-service stressors found to be 
established by the RO. The report of 
examination should include the complete 
rationale for all opinions expressed.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1998), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

7.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review 
the psychiatric examination report.  If 
the report is not in complete 
compliance with the instructions 
provided above, appropriate action 
should be taken.  Thereafter, the RO 
should adjudicate de novo the issue of 
service connection for PTSD in light of 
relevant decisions, including Cohen v. 
Brown, 10 Vet. App 128 (1997).  If the 
determination remains unfavorable to 
the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
provide an opportunity to respond.

8.  After undertaking any development 
deemed appropriate in addition to that 
specified above in paragraph 1, the RO 
should review the VA spine examination 
report.  If the report is not in 
complete compliance with the 
instructions provided above, 
appropriate action should be taken.  
Thereafter, the RO should adjudicate 
the issue of service connection for a 
low back disorder, to include lumbar 
spondylosis.  If the determination 
remains unfavorable to the veteran, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case and provide an opportunity 
to respond.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 10 -


